Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 1 and 7 the phrase “wherein the rapid-entry shoe has a collapsed configuration…shoe is biased toward the uncollapsed configuration” is vague, indefinite, and confusing because it is not clear what structural limitations applicant intends to encompass with such language.  Also, there is insufficient structure recited to perform the recited functions/configurations.  There is no means for biasing the shoe in any direction/configuration.
     Claims 3, 8, and 14 recite an intended function of the sole, but provides no structures to perform the function rendering the claim vague and indefinite.
     In claims 4 and 15 the phrase “topline is configured to permit…” is vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.
     In claims 5 and 11 the phrases “configured to act on…” are vague and indefinite.

     In claim 10 the phrase “is configured to permit…” is function, vague, and indefinite because there is insufficient structure recited as to what applicant intends to encompass with such language.
     In claim 13 the phrase “wherein the arms are configured to…” is vague and indefinite in that it is not clear what structural limitations applicant intends to encompass with such language and it appears that there is insufficient structure recited to perform the recited function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (2007/0277394).
Hansen shows A rapid-entry shoe comprising:
 	a sole portion (104);
an upper (102) coupled to the sole portion, the upper defining a topline (top portion of upper at foot opening); and
a plurality of crossing arms (160 and 206), each arm coupled to the sole portion and to the
upper at or adjacent to the topline;
wherein the rapid-entry shoe has a collapsed configuration (described in paragraphs [0062]-[0064]) in which the toplineis expanded to facilitate reception of a foot of an individual donning the rapid-entry

wherein the rapid-entry shoe has an uncollapsed configuration (described in paragraphs [0062]-[0064]) in which the topline is unexpanded to retain the foot within the rapid-entry shoe;
wherein the plurality of intersecting arms sheer past each other between the
collapsed configuration and the uncollapsed configuration (described in paragraphs [0062]-[0064]); and
wherein the rapid-entry shoe is biased toward the uncollapsed configuration (described in paragraphs [0062]-[0064]) as claimed.
In reference to claims 2-5, 14, and 15, as described in paragraphs [0062]-[0064] the shoe of Hansen is considered to be “configured” inasmuch as the claims are understood and defined.
Claim(s) 1-5 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers (2018/0110292).
Beers shows A rapid-entry shoe (see figure 53) comprising:
 	a sole portion (2532);
an upper (2538) coupled to the sole portion, the upper defining a topline (top portion of upper at foot opening shown at 2539); and
a plurality of crossing arms (2515 and 2518), each arm coupled to the sole portion and to the
upper at or adjacent to the topline;
wherein the rapid-entry shoe has a collapsed configuration (described in paragraphs [0221]-[0222]) in which the topline is expanded to facilitate reception of a foot of an individual donning the rapid-entry
shoe;
wherein the rapid-entry shoe has an uncollapsed configuration (described in paragraphs [0221]-[0222]) in which the topline is unexpanded to retain the foot within the rapid-entry shoe;
wherein the plurality of intersecting arms sheer past each other between the

wherein the rapid-entry shoe is biased toward the uncollapsed configuration (described in paragraphs [0221]-[0222]) as claimed.
In reference to claims 2-5, 14, and 15, as described in paragraphs [0221]-[0222] the shoe of Hansen is considered to be “configured” inasmuch as the claims are understood and defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (2007/0277394).
Hansen shows A rapid-entry shoe comprising:
a sole portion (104);
an upper (102) coupled to the sole portion, the upper defining a topline; and
a portion of the upper consisting of a plurality of arms (160 and 206), each arm coupled
to the sole portion and to a resilient textile (formed in cross hatched area and described as 106) coupled at the topline (shown in the drawings);
wherein the rapid-entry shoe has a collapsed configuration in which the topline
is expanded to facilitate reception of a foot of an individual donning the rapid-entry
shoe (described in paragraphs [0062]-[0064]);
wherein the rapid-entry shoe has an uncollapsed configuration in which the

wherein the plurality of intersecting arms sheer past each other between the
collapsed configuration and the uncollapsed configuration (described in paragraphs [0062]-[0064]) ; and
wherein the rapid-entry shoe is biased toward the uncollapsed configuration (described in paragraphs [0062]-[0064]) substantially as claimed except for the material for the arms.  Official notice is taken that the use of woven materials for elements of an upper of footwear is well known and conventional and it would have been obvious to use woven materials for the arms of Hansen to provide strong, durable, aesthetically pleasing shoe upper.
In reference to claims 6 and 12, Hansen discusses that portion (106) is a mesh material with flexibility which is considered to be a “pattern woven” inasmuch as applicant has claimed such and inasmuch as this phrase is understood.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 /MARIE D BAYS/ Primary Examiner, Art Unit 3732